Citation Nr: 1506393	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.    

In March 2014, the Board remanded the Veteran's claim for additional development.  The development directed by the Board was accomplished, and as such there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension is not attributable to his active military service, to include any treatment received therein for tuberculosis (TB).


CONCLUSION OF LAW

Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and private treatment records are associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he did not request a hearing.  The Veteran's claim was remanded in order to afford the Veteran a VA examination and obtain additional treatment records.  The directed development was accomplished and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that the VA examination that was provided is fully adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the medical opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

For historical purposes, the Veteran's claim for service connection for hypertension was denied in a May 2011 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

The Veteran contends that he has hypertension as a result of his active military service.  Specifically, he explained in his substantive appeal that he was exposed to TB during service and treated with INH which he believes subsequently caused him to develop hypertension.
 
A review of the Veteran's service treatment records show that the Veteran had two diastolic readings above 90 while in service, but was never diagnosed with hypertension.  One occurred in May 1997 and the other in June 1998.  The Veteran contracted and was treated for TB in February 1999.  The Veteran's blood pressure was 112/80 at an April 1999 examination.  The Veteran specifically denied high or low blood pressure on a report of medical history form prepared in conjunction with the April 1999 examination.  

Post-service private treatment reports from PMG Physician Associates reflect that the Veteran was first diagnosed with hypertension in July 2006 and started on Lisinopril.

In March 2013, the Veteran submitted information obtained from the Centers for Disease Control (CDC) website regarding possible adverse side effects of INH.  However, while the Veteran has suggested that latent development of hypertension is a possible side effect of the treatment, hypertension was not among the diseases discussed in the materials the Veteran submitted.  

At a May 2014 VA examination, the examiner considered the Veteran's contentions with regard to his claim for hypertension, reviewed the Veteran's claims file, and indicated that the Veteran had been diagnosed with hypertension in 2006.  The examiner noted that the Veteran reported that he was treated for TB in service with INH and warned at that time that to watch for elevated blood pressure as a delayed side effect.  Following a clinical evaluation of the Veteran, the examiner opined that it was less likely than not that hypertension was incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that there are many reasons an individual might have a temporarily increased blood pressure.  The examiner indicated that two isolated readings of a diastolic reading greater than 100 does not indicate hypertension.  The examiner noted that the Veteran's blood pressure readings were normal following treatment for TB.  Six years later the Veteran was formally diagnosed with hypertension and treated.  Additionally, the examiner found that there is an inadequate amount of evidence available in the medical community to indicate a direct link between TB and INH treatment for TB and the delayed onset of hypertension.  The examiner concluded that it was less likely than not the hypertension was related to his contraction of TB in February 1999.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his period of active service.  The only medical opinion of record indicates that it is less likely than not that the Veteran's hypertension is related to service, including exposure to and treatment for TB.  The examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinion.  There is no competent evidence to contradict this opinion.  

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of hypertension and the Veteran's period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hypertension is related to his period of service or that hypertension manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that he has hypertension related to his active service, specifically to exposure to and treatment for TB during service, he has not submitted any competent medical evidence or opinion to substantiate his theory of entitlement.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not considered competent to provide the requisite etiology of the hypertension because such a determination requires medical expertise and training which he has not been shown to possess.  38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his hypertension is the result of treatment for TB in service is not considered to be competent as he is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

The Board acknowledges that a lay person may relay information that is conveyed to them by a medical professional.  For example, here, the Veteran recalled being told to monitor his blood pressure following the INH therapy.  However, the Board must then weigh all the competent evidence to determine what is the most probative.  Here, a VA examiner studied the specific facts of the Veteran's case, including for example the time lag between his INH therapy and his development of hypertension.  The examiner also reviewed the available medical literature regarding INH therapy and its possible side effects; conversely, there is no reason to suspect that the in-service treatment provider contemplated the onset of hypertension close to a decade later in suggesting that the Veteran monitor his blood pressure.  As such, the VA examiner's opinion is found to be the most probative evidence and is afforded the most weight.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim is denied.  


ORDER

Service connection for hypertension is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


